04/14/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0507


                                       DA 20-0507
                                    _________________

BONNIE SHURTZ,

             Plaintiff and Appellee,

      v.

DALTON GROVE PROPERTIES, LP,

             Defendant and Appellant.

ESTATE OF JOHN BILLMAYER, ESTATE                                     ORDER
OF KATHRYN BILLMAYER, and all other
persons, unknown, claiming or who might
claim any right, title, estate, or interest in or
lien or encumbrance upon the real property
described in the complaint adverse to
plaintiffs ownership or any cloud upon
plaintiffs title, whether the claim or possible
claim is present or contingent,

             Defendants.
                                    _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Deborah Kim Christopher, District Judge.

                                                    For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   April 14 2021